Case 6:17-cv-02206-CEM-GJK Document 318 Filed 08/20/21 Page 1 of 3 PageID 8769




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                            ORLANDO DIVISION

 NUVASIVE, INC.,

                     Plaintiff,

 v.                                             Case No: 6:17-cv-2206-CEM-GJK

 ABSOLUTE MEDICAL, LLC;
 ABSOLUTE MEDICAL SYSTEMS,
 LLC; GREG SOUFLERIS; DAVE
 HAWLEY; and RYAN MILLER,

                     Defendant.



                                      ORDER

       This cause came on for consideration without oral argument on the

 following motion:

       MOTION: NUVASIVE, INC.’S MOTION FOR LEAVE TO
               DEPOSE   NON-PARTY     WITNESS    AFTER
               DISCOVERY DEADLINE (Doc. No. 297)

       FILED:        June 24, 2021


       THEREON it is ORDERED that the motion is DENIED.


       On May 5, 2021, the Court entered a Second Amended Case Management

 and Scheduling Order, setting a discovery deadline of June 30, 2021. Doc. No. 291

 at 1. On June 24, 2021, Plaintiff NuVasive, Inc. filed a motion asking for leave to
Case 6:17-cv-02206-CEM-GJK Document 318 Filed 08/20/21 Page 2 of 3 PageID 8770




 depose Terry Rich after the close of discovery (the “Motion”). Doc. No. 297. On

 July 2, 2021, Defendants filed a response opposing the Motion. Doc. No. 303.

       Plaintiff asks to depose Rich after the discovery deadline to minimize the

 burden on him by deposing him for one hour following his deposition in another

 case, which was scheduled for “late July.” Doc. No. 297 at 3-4. On August 12, 2021,

 Plaintiff filed a supplement to the Motion, informing the Court that Rich’s

 deposition in the other case was rescheduled to September 9, 2021. Doc. No. 317.

       Plaintiff is seeking an extension of the discovery deadline to conduct Rich’s

 deposition, Doc. No. 297, which constitutes changing the deadlines in the Second

 Amended Case Management and Scheduling Order. On August 7, 2019, the Court

 entered the Amended Case Management and Scheduling Order (the “Order”).

 Doc. No. 193. The Order provides that motions for extensions of the discovery

 deadline are disfavored and will not be granted absent a showing of good cause.

 Id. at 4. The Order also states that the motions to extend deadlines in the Order

 will be denied if they fail to contain the following recitations:

              1) the motion is joint or unopposed; 2) the additional
              discovery is necessary for specified reasons; 3) all parties
              agree that the extension will not affect the dispositive motions
              deadline and trial date; 4) all parties agree that any discovery
              conducted after the dispositive motions date established in
              this Order will not be available for summary judgment
              purposes; and 5) no party will use the granting of the
              extension in support of a motion to extend another date or
              deadline.




                                            -2-
Case 6:17-cv-02206-CEM-GJK Document 318 Filed 08/20/21 Page 3 of 3 PageID 8771




 Id. at 5.

        The Motion fails to comply with the Order’s requirements. It contains none

 of the required recitations. Doc. No. 297. Plaintiff presents no authority that

 minimizing the burden on a non-party is good cause to extend the discovery

 deadline. Plaintiff also fails to articulate why Rich’s deposition could not have

 been taken before the discovery deadline even with the exercise of due diligence.

 Id. Although Plaintiff states that it determined that it needed to take Rich’s

 deposition during the time that the Court entered the Second Amended Case

 Management and Scheduling Order, it neglects to state what, if anything,

 prevented it from making this determination earlier. Id. Thus, in addition to not

 complying with the Order’s requirements regarding motions for extensions of

 deadlines, Plaintiff fails to provide good cause for extending the discovery

 deadline to take Rich’s deposition.

        Accordingly, it is ORDERED that the Motion (Doc. No. 297) is DENIED.

        DONE and ORDERED in Orlando, Florida, on August 20, 2021.




 Copies furnished to:

 Counsel of Record
 Unrepresented Parties


                                        -3-
